Citation Nr: 1441471	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  12-14 572A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for left lower extremity neuropathy.

2.  Entitlement to an initial rating in excess of 10 percent for right lower extremity neuropathy.

3.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1943 to January 1946.  He received the Purple Heart Medal and Combat Infantryman Badge in connection with combat in the European Theater of Operations in World War II.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which granted service connection for peripheral neuropathy of each lower extremity, evaluated as noncompensable, effective June 29, 2009.  In June 2012, the RO raised the initial ratings to 10 percent for each lower extremity, also effective June 29, 2009.

The Veteran also submitted a notice of disagreement with regard to the RO's June 2012 decision establishing separate 30 percent ratings for cold injury residuals to include osteoarthritis of each foot.  A statement of the case was issued in June 2014, but the Veteran has not submitted a substantive appeal, and these issues were not certified to the Board.  They will not be considered in this appeal

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to TDIU is REMANDED to the agency of original jurisdiction (AOJ) and is discussed in the REMAND section of this decision.


FINDINGS OF FACT

Peripheral neuropathy of each lower extremity is manifested by loss of sensation to light touch and pinprick, slight loss of muscle strength, and burning when standing or walking in both feet; but with normal reflexes, and muscle tone, and no atrophy.


CONCLUSIONS OF LAW

1. The criteria for a rating of 20 percent, but not higher, for right foot neuropathy have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.119, 4.124a, Diagnostic Code 8721 (2013).

2. The criteria for a rating of 20 percent, but not higher, for left foot neuropathy have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.119, 4.124a, Diagnostic Code 8721.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

The claim arises from disagreement with the initial rating following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

VA and private medical records have been obtained and considered.  The Veteran was afforded VA examinations for peripheral neuropathy in March 2010, June 2011, and July 2011.  These examinations addressed the pertinent rating criteria, and there is no argument or indication that they were inadequate.  The Board has carefully reviewed the record and determines no additional development is necessary.  

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

II. Rating Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability is resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of another.  38 C.F.R. § 4.14; see also Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson v. Brown, 12 Vet. App. 119, 126-127 (1999).

Diseases of the peripheral nerves are rated on the basis of degree of paralysis, neuritis, or neuralgia under 38 C.F.R. § 4.124a.  The term "incomplete paralysis" indicates a degree of impaired function substantially less than the type of picture for "complete paralysis" given for each nerve.  Id.  When the involvement is wholly sensory, the rating for incomplete paralysis should be for the mild, or, at most, the moderate degree.  Id.  As applicable here, neuralgia causing paralysis of the popliteal nerve is rated under Diagnostic Code (DC) 8721.  38 C.F.R. § 4.124a.   

A 10 percent rating is warranted for mild incomplete paralysis of the popliteal nerve.  38 C.F.R. § 4.124a, DC 8721.  A 20 percent evaluation is warranted for moderate incomplete paralysis of the popliteal nerve.  Id.  Severe incomplete paralysis of the popliteal nerve is rated at 30 percent disability.  Id.  Complete paralysis is characterized by foot drop and slight droop of first phalanges of all toes; inability to dorsiflex the foot, extension of proximal phalanges of toes lost; abduction of foot lost or weakened; anesthesia covers entire dorsum of foot and toes. Id.  Complete paralysis of the popliteal nerve warrants a 40 percent disability rating.  Id.

In March 2010, the VA examiner recorded sensory motor peripheral neuropathy of the lower extremities with mild edema, coldness, and skin changes.  The examiner noted that he had some limitations in standing and walking due to a burning sensation in his feet.  

In a June 2011 VA examination of the feet, the examining podiatrist recorded that the Veteran was unable to walk more than a few yards and had pain, swelling, weakness, edema; but no tenderness, instability, or abnormal weight bearing.  Muscle strength was 4/5 and a loss of protective sensation.  The Veteran had an antalgic gait.  The Veteran was retired, but the disability was found to have a severe impact on his performance of chores.

In the July 2011 examination for peripheral neuropathy, the examining nurse practitioner noted normal reflexes and muscle strength, but decreased sensation.  He complained of burning pain that became worse the longer he stood.

This evidence shows the Veteran has symptoms that are not purely sensory in nature and the condition can cause significant discomfort when walking or standing.  As such, his neuropathy appears to warrant a rating for moderate incomplete paralysis.  A 20 percent rating is warranted for peripheral neuropathy of each lower extremity.    

However, the VA examiner in July 2011 noted full active movement against resistance in the left and right ankle dorsiflexion, plantar flexion, and great toe extension.  While the June 2011 examiner found only slightly less than normal muscle strength, the July 2011 examiner recorded normal muscle tone and no muscle atrophy or diminution of reflexes.  

The Veteran reported a burning sensation that limited his ability to walk and stand, but he also reported not using an assistive device.  The July 2011 examiner also found peripheral neuropathy had no effect on the Veteran's daily activities.  As the neuropathy symptoms have only a slight effect on the Veteran's muscle function and ambulation and no effect on daily activities, the disability is not severe. 

Additionally, the evidence does not show any signs of complete paralysis of the popliteal nerve to warrant a higher rating.  VA examinations show that the Veteran can manipulate his foot and toes; there is no foot drop or slight droop of first phalanges of the toes.  The examiners did not note any problems with dorsiflexion, extension, or abduction of the feet or toes as shown by the normal or near normal muscle strength and absence of impacts on joints.  There is also no evidence of anesthesia.           

The separate 30 percent ratings for osteoarthritis and frozen foot residuals in each foot contemplate symptoms of pain, swelling, weakness, and difficulty walking.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2013).  To evaluate these symptoms again under the Diagnostic Code for neuropathy would constitute impermissible pyramiding.  See 38 C.F.R. § 4.14.  

The Board has considered all potentially applicable diagnostic codes, but the Veteran could not receive a higher evaluation for his symptoms under another code.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991); 38 C.F.R. § 4.124a.   

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  The manifestations of the Veteran's peripheral neuropathy are fully contemplated by the schedular rating criteria.  Specifically, the rating criteria address the degree to which sensory, reflex, and muscular symptoms cause impairment.  The evidence does not show any symptoms outside the rating criteria.  Accordingly, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16.

The preponderance of the evidence supports a rating of 20 percent, but not higher, for both the right and left foot neuropathy.  See 38 C.F.R. § 4.124a.  Therefore, the benefit of the doubt doctrine is inapplicable and a higher rating is denied.  38 U.S.C.A. § 5107(b);  38 C.F.R. § 4.3.  



ORDER

An initial rating of 20 percent, but not higher, for left lower extremity neuropathy is granted.

An initial rating of 20 percent, but not higher, for right lower extremity neuropathy is granted.


REMAND

Entitlement to a TDIU is a potential element of all initial ratings.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In this case the veteran has satisfied each of these requirements.  Although the Veteran retired from employment due to age, he now has service connected disabilities evaluated as 80 percent disabling with consideration of the bilateral factor and has significant limitations in his ability to ambulate and stand.  An opinion is needed to determine whether the service connected disabilities preclude gainful employment.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

Accordingly, the case is REMANDED for the following:

1.  Invite the Veteran to complete a formal application for TDIU.

2.  After affording the Veteran an opportunity to provide a formal application, and regardless of whether he responds, obtain an opinion as to whether his service connected disabilities would prevent gainful employment for which he would otherwise be qualified.  The examiner should review the claims file and provide reasons for the opinions.

2.  If TDIU is not granted, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

 

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


